Citation Nr: 0814929	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-28 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1942 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In correspondence received from the veteran, he indicated 
that he had received treatment by VA in Orlando, Florida.  
There is no indication that a request for VA records from the 
Orlando VA Medical Center has been made.  It is essential 
that any outstanding VA treatment records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).

Additionally, it appears that the veteran's service medical 
records are incomplete.  The only service medical record in 
the file is his September 1945 separation examination report 
which shows that the veteran was boarded at Brooke 
Convalescent Hospital on August 8, 1945 and returned to 
temporary limited service status for 3 months in the U.S.  
His DD Form 214 shows that he received the Purple Heart Medal 
for a gunshot wound sustained in service, and he has argued 
that when he was wounded, he also lost his hearing from the 
trauma, but that it returned.  (See, substantive appeal of 
September 2006).  An attempt to locate any additional service 
medical records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for hearing loss and tinnitus from the 
Orlando VA Medical Center.  

2.  Contact the National Personnel 
Records Center, and/or any other 
appropriate source, and request copies of 
the veteran's complete service medical 
records.  

3.  Should additional, relevant VA 
treatment records or service medical 
records be obtained, associate them with 
the claims file and request that the 
record be reviewed by a VA examiner who 
should offer an addendum to the September 
2005 VA examination report.  After a 
review of the claims file, including the 
newly associated records, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
veteran's hearing loss and/or tinnitus 
are related to his military service, 
including noise exposure.  A complete 
rationale must be provided.  

4.  After completion of the foregoing, 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

